IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                           Submitted on Briefs January 19, 2001

                   JOSEPH HOUGH v. STATE OF TENNESSEE

                    Direct Appeal from the Tennessee Claims Commission
                            No. 20000437 Michael S. Lacy, Judge

                                  FILED FEBRUARY 28, 2001

                                No. E2000-01621-COA-R12-CV


Joseph Hough sues the State of Tennessee seeking damages for conversion of his personal property
by law enforcement officers employed by Greene County. On motion of the State, the Trial Court
dismissed the case on two grounds. First, that a timely response was not made to the motion to
dismiss, and second, it is alleged that officers of Greene County, not the State of Tennessee,
converted his property. We affirm.

   Tenn.R.App.P. 12 Appeal as of Right; Judgment of the Tennessee Claims Commission
                              Affirmed; Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR., joined.

Joseph Hough, Claimant, Nashville, Tennessee, Pro Se

Paul G. Summers, Attorney General & Reporter, and Abigail Turner, Assistant Attorney General,
Nashville, Tennessee, for Respondent, State of Tennessee



                                            OPINION


       In this suit, Joseph Hough, an inmate of the State of Tennessee, filed a claim with the Claims
Commission seeking damages for conversion of certain of his personal property which was seized
by Greene County law enforcement officials. The claim was filed on September 10, 1999, and on
December 8 transferred from the Division of Claims Administration to the Claims Commission
pursuant to T.C.A. 9-8-402(c).

        A motion to dismiss was filed by the Attorney General's office alleging "lack of jurisdiction
and failure to state a claim upon which relief can be granted."
       Although no response was made to the motion to dismiss, apparently because Mr. Hough
thought that transfer to the Claims Commission was a denial of his claim, he filed what he
denominated "Notice of Appeal from Denial of Claim by the Division of Claims Administration."

        On February 23, 2000, the Claims Commissioner granted the motion to dismiss on two
grounds. First, on the ground that Tennessee Claims Commission Rule Number 0310-1-1-.01(5)(c)
provides that failure to make a timely response to a motion constitutes a waiver of any objection
thereto, and second, on the ground that the Commission had no jurisdiction as the allegations were
that the property was seized by Greene County law enforcement officials.

        Whereupon, Mr. Hough filed what he denominates a "Motion for New Trial and Amendment
of Judgment and for Order Remitting Act to be Done after Expiration of Specified Time." This
motion contends that the Plaintiff is “a mental patient at Lois Dewberry Special Needs Facility,” is
taking antidepressant medicine, and the time for him to respond to the motion to dismiss should be
enlarged.

        On June 9 the Trial Court denied the foregoing motion and reiterated as reasons therefor
those set out in his original order of dismissal.

        Under the circumstances of this case, we find no fault in Mr. Hough’s failure to respond to
the State’s motion; however, our review of the record persuades us that, because the claim is against
employees of Greene County and not of the State of Tennessee, the Claims Commission has no
jurisdiction of this action. We further find that this is an appropriate case for affirmance under Rule
10(a) of this Court.

        The judgment of the Claims Commissioner is accordingly affirmed and the cause remanded
for collection of costs below. Costs of appeal are adjudged against Mr. Hough.



                                               _________________________________________
                                               HOUSTON M. GODDARD, PRESIDING JUDGE




                                                 -2-